—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered September 13, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 2V¿ to 7V2 years, unanimously affirmed.
Review of defendant’s claim that he was denied his right to be present at robing room discussions with prospective jurors is precluded, since defendant has failed to provide this Court with a record showing any such absence (see, People v Maher, 89 NY2d 318, 325; People v Kinchen, 60 NY2d 772). The existing record, which contains two days of voir dire transcribed by different reporters, viewed as a whole together with the reasonable inferences that may be drawn therefrom, establishes instead that defendant was present at the robing room proceedings in question (People v Hogan, 251 AD2d 43, lv denied 92 NY2d 926; People v Styles, 237 AD2d 206, lv denied 90 NY2d 864; People v Rivera, 225 AD2d 360, lv denied 88 NY2d 941). In any event, each of the prospective jurors in question was excused on “consent” after expressing some degree of bias against defendant. Therefore, each of the excusáis was in the nature of an uncontested excusal for cause, and thus defendant could not have made a meaningful contribution to any of the robing room proceedings. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Buckley, JJ.